Per Curiam : This is a writ of error from this court to the circuit court of Morgan county. The writ was sued out on the 22d day of December, 1877, and the record was filed here on the 2d day of the following January. The decree, the reversal of which is sought, was rendered by the circuit court, in a chancery suit, on the 3d day of February, 1877, upon a bill filed to foreclose a mortgage. The law has not, since the act of June 2, 1877, amendatory of the Practice act, went in force, vested this court, in chancery suits, with jurisdiction to issue writs of error to the circuit courts. Young et al. v. Stearns et al. 91 Ill. 221, and Fleischman v. Walker et al. id. 318. The writ should have issued from the Appellate Court. The writ of error is quashed. Writ of error quashed. 1